Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 04/22/2022 has been considered.
Claims 1, 16 and 18 are amended. Claims 3-4 are canceled. Claims 1-2, 7-13, 16, and 18-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The proposed amendment “operational inventory constraints” is not supported by the specification. In the specification, operational inventory and history and business constraints are described (paragraph 63). However, there is so support for “operational inventory constraints”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0033179 to Katz et al., U.S. Patent Application Publication No. 2003/0163333 to Podgurny et al., in view of U.S. Patent Application Publication No. 2015/0073929 to Psota et al., and further in view of U.S. Patent Application Publication No. 2007/0060177 to Major.
With regard to claim 1, Katz discloses a computer-implemented method for matching supply and demand in an on-demand economy, the method comprising:
obtaining, by one or more processors, operational data (paragraphs 35, 41, and 43, For example, a large enterprise, such as Dell Computer, may develop a private marketplace for a select group of its suppliers, so that it can purchase and source materials on a needs basis. in accordance with the present invention, internal data from ERP systems 52 preferably include proprietary information about internal operations, such as costs, assets, capital equipment data, PO's, demand forecasts); 
wherein the operational data is combined with operational history and historical efficacy metrics to generate, by one or more processors, at least one operational profile (paragraphs 43, 44, 122, 123, and 127, internal data from ERP systems 52 preferably include proprietary information about internal operations, such as costs, assets, capital equipment data, PO's, demand forecasts, fill rates. Exemplary embodiments of external data 32 from suppliers 60 and online marketplaces 66 used by data discovery module preferably include: Current and historical offering prices from online marketplaces and current and/or potential suppliers. Current and past sales offers for a part or plurality of parts, including as-of date, price, quantity, lead time, etc. Examiner notes that current and historical offering prices and past sale offers are considered as “operational history” and fill rate can be considered as “historical efficacy metrics”), wherein the operational profile is generated based on operational inventory constraints, wherein the operational inventory constraints include capacity limitations related to at least one of people, space, equipment, facilities, and spoilage windows, and waste drivers including at least one of idling and spoilage (paragraph 41, 43, and 45 and claims 2 and 9, Internal data from SCM systems 54 preferably include proprietary information about supply chain operations, product life cycles, product and asset life cycles, status reports. the internal data are selected from the one or more data sources, consisting of suppliers' databases, contracts' databases, product quality databases, internal parts databases, data marts, ERP systems, SCM systems, MRP systems, and/or CRM systems. the internal data from the SCM systems consist of one or more of the following: on-hand inventories, material and constraints capacity, inventory levels, allocation and planning data, handling capacities, equipment status, material flows, inventory control reports, new product launches. External data from product databases 62 preferably include data about products, such as End of Life (EOL) information. Examiner notes that proprietary information about supply chain operations are generated/created from internal and external data resources, such as material and constraints capacity and handling capacities, which is considered as “the operational inventory constraints include capacity limitations related to at least one of people, space, equipment, facilities, and spoilage windows”. Examiner notes that material flows, inventory control reports, product life cycles, and End of Life (EOL) information can be considered as “waste drivers including at least one of idling and spoilage”);   
determining, by one or more processors, at least one demand for generating leads based on the operational data and the at least one operational profile (paragraphs 9, 58, 162, and 196, The present invention is an effort to address such limitations of conventional approaches with a Value Chain Intelligence (VCI) system, which integrates the external and internal data required by manufacturing companies to gain strategic insights into ever-changing business demands and requirements. Analysis services 78 thus examine and analyze a plurality of discovered data, such as contract terms, performance metrics, current inventories, surplus and shortages, warehouse locations, etc., and produce one or a plurality of reports based on the subsequently analyzed data. Services and applications server 202 provides a plurality of functional applications that make decisions about VCI services, such as inventory levels, demand forecasts, contract commitments, spot market analysis, etc., based on the integration of internal data 30 and external data 32); 
determining available resources (paragraphs 94 and 97, Current units in inventory for a given part, plurality of parts, or family of parts); 
determining required resources by choosing a resource requirement estimation method from one of a simulation, linear regression, and industry benchmarks (paragraphs 98-100, Current days of supply as forecast for a given part, plurality of parts, or family of parts. Demand forecast or plurality of demand forecasts for a predetermined period of time (e.g., one day, one week, 30 days, 60 days, etc.) for a given part, plurality of parts, or family of parts. Inventory target or plurality of inventory targets represented in a standard and/or predetermined unit of measurement (e.g., days of supply) for a given part, plurality of parts, or family of parts. Examiner notes that days of supply for a given parts is estimated based on demand/orders, wherein demand is predicted/forecasted by applying a simple supply vesus demand simulation.); 
calculating a delta between the available resources and the required resources determined by the resource requirement estimation method (paragraphs 101-102, Percentage of deviation from a target or plurality of targets for a given part, plurality of parts, or family of parts. Number of units to meet a target or plurality of targets represented in a standard and/or predetermined unit of measurement (e.g., thousands of units) for a given part, plurality of parts, or family of parts. Examiner notes that current units in inventory and a target unit for a given part, which is considered as “available and required resources”. Examiner notes that Number of units to meet a target unit can be considered as “a delta between available and required resources”);
generating, by one or more processors, at least one lead in response to the delta between the available resources and the required resources (paragraphs 38 and 162, Accordingly, the large enterprise is provided tools in a desirable manner in order to be able to negotiate not only the purchase but also the sale of direct materials based on current contract, spot market prices, and up-to-date needs and requirements. Accordingly, alerts preferably reduce the latency period in decision-making in an enterprise by informing users of key events, such as component shortages, price shifts, supplier problems, and schedule changes in order to allow synchronization of component procurement and operations and inventory cost reduction. Users may also look at procurement lead-time for that model to determine whether the schedule change can be resolved by procuring from the same supplier, and/or procuring from a different supplier, and/or procuring an alternate component. Examiner notes that component shortages is considered as “the delta between the available and the required resources”. Examiner notes that an order from a different supplier or an order for an alternate component can be generated based on component shortages, which is considered as “generating, by one or more processors, at least one lead in response to the delta between the available and the required resources”); 
matching, by one or more processors, demand based on the at least one lead to one or more suppliers (paragraphs 162 and 180, Users may also look at procurement lead-time for that model to determine whether the schedule change can be resolved by procuring from the same supplier, and/or procuring from a different supplier, and/or procuring an alternate component. This module enables the user to identify the appropriate allocation to each supplier for each part depending on one or a prioritized combination of the aforementioned criteria. For example, a procurement organization will often need to allocate the purchase quantity across a set of suppliers. The supplier allocation module determines the optimal allocation of parts ordered across a set of suppliers based on criteria specified by buyers. Such criteria, for instance, may include: meeting contractual agreements; awarding the largest allocation to the supplier with the best performance rating; awarding a supplier based on quality performance or strategic technological importance; minimizing delivery risks; minimizing costs; etc); 
wherein injecting the quote includes varying size and location within a display Page 2 of 14Atty. Docket No. 76321-284462Response to Office Action Mailed May 10, 2021screen of the operational software interface, picture, font, and recommendation (paragraphs 64 and 347, Recommendation services 80 then preferably ran the data through its algorithms, making a recommendation or plurality of recommendations based on the resulting data, displaying it via a generated report or the user interface of VCI system 28. The alert generated at VCI user interface 208 is encoded in the appropriate format in alert engine 94. It should be noted that depending on the user's preferences, alert engine 94 may instruct or purchase module in module layer 86 to send an e-mail to the user that includes a clickable link, which may result in opening the aforementioned window in VCI user interface 208. Such an e-mail may be accompanied by any other form of notification, such as pager, voice mail, etc., or such a notification might be delivered without being accompanied by an e-mail.).
However, Katz does not disclose the operational profile is generated based on industry best practices and growth limitations including a lack of new business developments; wherein the operational profile is indicative of the operational data having been classified, using clustering algorithms and machine learning, to group businesses into categories based on value chain of the businesses identified with a proprietary value assessment and business intake, a proprietary product adoption and utilization analysis, numbers of employees, location, industry, revenue streams, supply chain partners and behavior trends of the supply chain partners, employee behaviors, software suite similarities, industry codes, customer base, and product offerings; creating, by one or more processors, a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; delivering, by one or more processors, the quote to a device of a user; wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered; generating, by one or more processors, a purchase agreement and a payment agreement upon acceptance of the quote; measuring, by one or more processors, efficacy of the above process; and generating, by one or more processors, efficacy data to be used in a next iteration of matching demand to suppliers.  
However, Podgurny teaches creating, by one or more processors, a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; delivering, by one or more processors, the quote to a device of a user; generating, by one or more processors, a purchase agreement and a payment agreement upon acceptance of the quote (The price quote is received at the customer computing unit 112 and is displayed on a "price display" page that is preferably in the form of a graphical user interface, and the customer either accepts or rejects the quote. Customer 122 also provides data related to preferred payment methods, a userID and an associated password. Customers and vendors can view payment status, previous quotes and product tracking information. The pricing engine module uses data elements included within the customer database 222, the routing database 224, the equipment database 226, the commodity database 228 and a series of pricing equations (see equations 1-6 below) in order to calculate a price quote for the services selected by the customer. The pricing engine module computes the price of the goods on the route based at least in part on the basis of characteristics of the first segment entered by the customer and characteristics of the second segment entered by the user. Characteristics of the first segment and second segment of the routes can be entered by the user in the "railway transportation ordering" page, the "route display" page, and the "equipment selection" page. The user interface provides an option allowing the user to request the merchant system to effect the route selection on the basis of a certain criteria such as cost, distance and time. Examiner notes that a quotation associate with a matching route with a merchant is determined based on a certain criteria such as cost, distance and time, which is considered as “the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead”, paragraphs 3, 76, 124, 145, 147, and 178); wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; wherein delivering the quote comprises out-of-band delivery (The system, on the basis of the information provided by the user generates a quote for that product/service and the quote is displayed on the GUI. In order for a customer to obtain a more customized price quotation, the customer must generally contact an account manager in the traditional manner via telephone, mail, e-mail or other means. Examiner notes that the quote is displayed on the GUI and the quote is delivered via telephone, mail, e-mail or other means, which can be considered as “in-band delivery and out-of-band delivery”, paragraphs 4 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Katz to include, creating, by one or more processors, a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; delivering, by one or more processors, the quote to a device of a user; wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; wherein delivering the quote comprises out-of-band delivery; generating, by one or more processors, a purchase agreement and a payment agreement upon acceptance of the quote, as taught in Podgurny, in order to obtain a price quotation over a computer network (Podgurny, paragraph 1).
However, Psota teaches the operational profile is generated based on industry best practices and growth limitations including a lack of new business developments (Table 2002B may list the top suppliers with the most experience in shipping to the U.S. In the present illustration, a list is provided for top four suppliers that may have the maximum experience in shipping with their corresponding customers in the United States. the bid/offer/request rating facility may consider human resource factors, such as whether there are new hires within the participant, worker turnover rate, board member turnover rate, and the like, in order to determine a participant company's health or stability. For example, a company with high worker turnover and is a sole proprietorship may signal a company's internal struggles, thus leading to a lower bid rating than a publicly held corporation with stable management. By combining product shipment related information (e.g. as may be determined from customs transaction records) with other company and industry sales and financial data, growth of a new product may be tracked and predictions of the future sales of the product or financial performance of entities associated with the supply chain of the new product may be estimated. In an example of attempting to fulfill predicted needs based on business trend indications, if it is determined that a particular supplier has increased its manufacturing capacity threefold in the last three months (e.g. the private shipper data may include a new pricing structure for substantially increased shipments that are expected from the supplier), then it may be predicted that the supplier may welcome some potential buyers to order products based on the additional capacity. Likewise, buyers of the products that are similar to those that may be provided by the increased capacity may be notified of the potential increased availability of products.  Such analysis may help with identifying areas of growth and new business opportunities that may extend beyond the individual buyers and/or shipper data. Examiner notes that human resource factors and the top performance suppliers with the most experience can be considered as “industry best practice”. Examiner notes that when a new product demand is decreasing/negative, manufacturing capacity is decreasing since there is no need to increase capacity growth on a negative product trending, which is considered as “growth limitations including a lack of new business developments”, paragraphs 257, 363, 431, 493-494, 498, and 500); the operational profile is indicative of the operational data having been classified, using clustering algorithms and machine learning, to group businesses into categories based on value chain of the businesses identified with a proprietary value assessment and business intake, a proprietary product adoption and utilization analysis, numbers of employees, location, industry, revenue streams, supply chain partners and behavior trends of the supply chain partners, employee behaviors, software suite similarities, industry codes, customer base, and product offerings (Because classification and clustering may be very expensive in terms of compute/processing time, filtering is applied to distinguish candidate records for classification from records that are unlikely to be mergeable under a single entity. Another merge technique is called classification. Classification may be performed on any records, although records that have been identified by filtering as candidates for classification may yield faster and more robust classification results. Classification includes a variety of techniques including canonical adaptation, specific cleanups, multi field comparison (name, address, phone number, etc), edit distance algorithms, vector generation, machine learning, decision tree, and the like. Filtering, classification, and clustering are important and facilitate merging of intra data source records (e.g. new transactions for an existing company) as well as external data source records (e.g. US to China customs data records). These techniques are also applicable to determine potential matches of records in non-transaction datasets (such as financial reporting datasets, government records, industry records, company records, inventory records, market analysis records, and the like.) Also these techniques may be useful in classifying entities into industries or markets. entity score for a supplier is based on customs data related to transactions by the supplier with a third party. In the aspect the entity score is based on at least two factors selected from the group consisting of: a country context of a party, a business legitimacy of a party, whether a party is registered with government authorities, an assessment of a trading environment in a country, macroeconomic information, public recognition of a party, industry awards, industry certifications, amount of experience, number of shipments, duration of experience, size of transactions, extent of domestic experience, extent of international experience, caliber of customers, customer loyalty, degree of specialization, specialization in product,  To facilitate accessing information (e.g. profiles, ratings, etc) of similar companies, a similarity engine may generate suggestions of similar companies based on search criteria. A user may enter the search criteria through a programming interface (e.g. an API), and the like. The similar company suggestions may include a ranking that is based on the level of similarity between the search criteria and the searched results. An analysis may be performed for classification 3328 of entities 3308. The classification 3328 may be a likeness based classification 3330. The likeness based classification 3330 may indicate that the suppliers, buyers and the third parties may be classified according to the type, or degree of likeness, types of qualities appreciated, past experience or some other characterization parameter. It may be noted that the classification may be conducted to classify at least one of a supplier and a buyer according to any one of the characterization parameters. In embodiments, ratings may be grouped into buckets, such as "excellent," "good," "fair," "poor," and "not trade worthy." Various methods may be used to group suppliers into such buckets. paragraphs 18, 160, 196, 199, 207, 298, and 307); measuring, by one or more processors, efficacy of the above process; and generating, by one or more processors, efficacy data to be used in a next iteration of matching demand to suppliers (Administrators may enter in the information of a supplier that the administrator is aware of from factors such as past experience. Additionally, the interface may display statistics for administrators to view as well, such as, but not limited to, how many times buyers and suppliers are successfully matched, how many different suppliers are reviewed before a buyer selects a supplier, what the average rank of a selected supplier is when generated for the buyer, among others. Such dashboard capabilities may allow administrators to generate more effective algorithms by leveraging their work to better train the algorithms using machine learning or other algorithmic techniques and heuristics. Paragraph 412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Katz to include, the operational profile is generated based on industry best practices and growth limitations including a lack of new business developments; the operational profile is indicative of the operational data having been classified, using clustering algorithms and machine learning, to group businesses into categories based on value chain of the businesses identified with a proprietary value assessment and business intake, a proprietary product adoption and utilization analysis, numbers of employees, location, industry, revenue streams, supply chain partners and behavior trends of the supply chain partners, employee behaviors, software suite similarities, industry codes, customer base, and product offerings; measuring, by one or more processors, efficacy of the above process; and generating, by one or more processors, efficacy data to be used in a next iteration of matching demand to suppliers, as taught in Psota, in order to produce a set of ratings of how well the data in the dataset being processed matches to the known data (Psota, paragraph 198).
However, Major teaches wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered (Preferably, the user interface is an e-mail graphical user interface (GUI) provided by the mobile device. The mobile device identifies whether a packet data service (e.g. GPRS) for communicating e-mail messages is available to it. If the packet data service is available, the mobile device causes the e-mail message information to be sent via the packet data service. If the packet data service is unavailable, however, the mobile device causes the e-mail message information to be sent in a short message service (SMS) message via an SMS-to-Email service, abstract, paragraphs 19, 65, and 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered, as taught in Major, in order to utilize different communication method based on availability of the data communication service (Major, paragraph 11).
With regard to claim 2, the combination of references discloses reiterating the step of matching demand to suppliers if the quote is not accepted (Podgurny, paragraph 177-178, the customer either accepts or rejects the quote. Examiner notes it’s obvious to perform a different quotation with different supplier, when a quote is rejected).  
With regard to claim 10, the combination of references discloses determining that required operational data to compute a quote with a selected supplier has been shared by the user; -31- Attorney Docket No. 101851-0022applying a pricing algorithm from the selected supplier requirement data and an organizational profile; and generating an automated quote (Podgurny, paragraphs 73 and 145, If the customer is a "registered customer", meaning that the customer has previously registered and has been approved by the merchant entity. In a non-limiting implementation, with reference to FIG. 2b, program element 218 of the merchant computing system 120 includes a pricing engine module operative to calculate a price quote for the transportation service selected by the customer).  
With regard to claim 11, the combination of references discloses determining that required operational data to compute a quote with a selected supplier has not been shared by the user; requesting permission to share customer requirement data with the selected supplier; and generating a manual quote if permission is not granted (Podgurny, paragraphs 73 and 145. Examiner notes that successful registration process is considered as “determining whether permission of sharing data has been granted between the merchant and the user”. Therefore, examiner notes that it’s well known to request a quote to merchants and generate the quote per request manually if automation quotation is not allowed).  
With regard to claim 12, the combination of references discloses determining that required operational data to compute a quote with a selected supplier has not been shared by the user; requesting permission to share customer requirement data with the selected supplier; determining permission has been granted; publishing a data sharing agreement; applying a pricing algorithm from the selected supplier requirement data and an organizational profile; and generating an automated quote (Podgurny, paragraphs 73 and 145, Examiner notes that it’s well known process to prompt the client to register first (permission of sharing) in the merchant system).  
With regard to claim 16, the combination of references discloses determining if a third party relationship is available if the out-of-band delivery is one of not feasible and not successfully delivered; and providing the quote and contact information to a third party if the third party relationship is available (Podgurny, paragraph 4 and 7, examiner notes that a third party is like an agent that help to handle the interaction and quotes between the customer and the merchant).  
With regard to claim 18, Katz discloses an on-demand economy operating system, the system comprising: 
a memory (Fig. 6, paragraph 29); and 
a processor configured to execute instructions which, when executed, cause the processor to ((Fig. 6, paragraph 29)): 
obtain operational data and operational profile inputs (paragraphs 35, 41, 43, 44, 122, 123, and 127), wherein the operational data is combined with operational history and historical efficacy metrics to generate, by one or more processors, at least one operational profile, wherein the operational profile is generated based on operational inventory constraints, wherein the operational inventory constraints include capacity limitations related to at least one of people, space, equipment, facilities, and spoilage windows, and waste drivers including at least one of idling and spoilage (paragraphs 41, 43-45, 122, 123, and 127, claims 2 and 9); 
determine at least one demand for generating leads based on the operational data and operational profile inputs (paragraphs 9, 58, 162, and 196); 
generate at least one lead (paragraphs 38 and 162); 
match demand based on the at least one lead to one or more suppliers (paragraphs 162 and 180); 
wherein the matching comprises: prioritization by at least one specific constraint on a demand side, wherein the user selects the at least one specific constraint and the at least one specific constraint comprises internal rate of return (IRR), return on investment (ROI), cost, quality, and availability; and prioritization by at least one specific capability on the supply side;  (paragraphs 64 and 180, Recommendation services 80 then preferably examine the analyzed data according to user-defined criteria (such as priorities and preferences) and make recommendations (such as what to buy, when to buy, how much to buy, from whom to buy, what to sell, when to sell, how much to sell, to whom to sell, etc.). Preferably recommendation services 80 apply a plurality of algorithms that optimize the analyzed data based on specific variables, such as price, quantity, time to delivery, client preferences, utility functions, business rules, etc. This module preferably identifies and calculates the percentage of a business that should be allocated to each supplier. The supply allocation module provides the user with internal supplier ratings on quality, delivery, price, service, technology, etc., allowing the user to skew the ratings data as necessary. This module enables the user to identify the appropriate allocation to each supplier for each part depending on one or a prioritized combination of the aforementioned criteria. For example, a procurement organization will often need to allocate the purchase quantity across a set of suppliers. The supplier allocation module determines the optimal allocation of parts ordered across a set of suppliers based on criteria specified by buyers. Such criteria, for instance, may include: meeting contractual agreements; awarding the largest allocation to the supplier with the best performance rating; awarding a supplier based on quality performance or strategic technological importance; minimizing delivery risks; minimizing costs; etc. Moreover, different departments, such as a finance department, may also implement the supplier allocation module to determine the allocation of parts to maximize gross margin and/or revenues. Accordingly, this module addresses a plurality of constraints that affect the results of production schedules, desired inventory levels, contractual agreement or pre-set allocation, supplier's availability and costs, etc. Examiner notes that user-defined criteria (such as priorities) and specific variables, such as price, quantity, time to delivery, client preferences, utility functions, business rules, etc) can be considered as “at least one specific constraint on a demand side”. Examiner notes that designating/assigning/matching/allocating suppliers/supplier side based on supplier's availability, which is considered as “prioritization by at least one specific capability on the supply side”); 
matching of the selected supplier based on both of the demand side and the supply side prioritization (paragraphs 64 and 180, Examiner notes that the supplier allocation module determines the optimal allocation of parts ordered across a set of suppliers based on criteria specified by buyers, wherein the set of suppliers is considered based on the supplier's availability, which is considered as “matching of the selected supplier based on both of the demand side and the supply side prioritization”); and
wherein injecting the quote includes varying size and location within a display Page 2 of 14Atty. Docket No. 76321-284462Response to Office Action Mailed May 10, 2021screen of the operational software interface, picture, font, and recommendation (paragraphs 64 and 347).
However, Katz does not disclose the operational profile is generated based on industry best practices and growth limitations including a lack of new business developments; wherein the operational profile is indicative of the operational data having been classified, using clustering algorithms and machine learning, to group businesses into categories based on value chain of the businesses identified with a proprietary value assessment and business intake, a proprietary product adoption and utilization analysis, numbers of employees, location, industry, revenue streams, supply chain partners and behavior trends of the supply chain partners, employee behaviors, software suite similarities, industry codes, customer base, and product offerings; create a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; deliver the quote to a device of a user; wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered; generate a purchase agreement and a payment agreement upon acceptance of the quote;Page 6 of 14Atty. Docket No. 76321-284462 Response to Office Action Mailed July 21, 2020determine efficacy of the above process; and generate efficacy data to be used in a next iteration of matching demand to suppliers.
However, Podgurny teaches create a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; deliver the quote to a device of a user; wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; generate a purchase agreement and a payment agreement upon acceptance of the quote (paragraphs 3, 4, 7, 76, 124, 145, 147, and 178).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Katz to include, create a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; deliver the quote to a device of a user; wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; generate a purchase agreement and a payment agreement upon acceptance of the quote, as taught in Podgurny, in order to obtain a price quotation over a computer network (Podgurny, paragraph 1).
However, Psota teaches the operational profile is generated based on industry best practices and growth limitations including a lack of new business developments (paragraphs 257, 363, 431, 493-494, 498, and 500); wherein the operational profile is indicative of the operational data having been classified, using clustering algorithms and machine learning, to group businesses into categories based on value chain of the businesses identified with a proprietary value assessment and business intake, a proprietary product adoption and utilization analysis, numbers of employees, location, industry, revenue streams, supply chain partners and behavior trends of the supply chain partners, employee behaviors, software suite similarities, industry codes, customer base, and product offerings (paragraphs 18, 160, 196, 199, 207, 298, and 307); determine efficacy of the above process; and generate efficacy data to be used in a next iteration of matching demand to suppliers (Paragraph 412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Katz to include, the operational profile is generated based on industry best practices and growth limitations including a lack of new business developments; wherein the operational profile is indicative of the operational data having been classified, using clustering algorithms and machine learning, to group businesses into categories based on value chain of the businesses identified with a proprietary value assessment and business intake, a proprietary product adoption and utilization analysis, numbers of employees, location, industry, revenue streams, supply chain partners and behavior trends of the supply chain partners, employee behaviors, software suite similarities, industry codes, customer base, and product offerings; determine efficacy of the above process; and generate efficacy data to be used in a next iteration of matching demand to suppliers, as taught in Psota, in order to produce a set of ratings of how well the data in the dataset being processed matches to the known data (Psota, paragraph 198).
However, Major teaches wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered (Preferably, the user interface is an e-mail graphical user interface (GUI) provided by the mobile device. The mobile device identifies whether a packet data service (e.g. GPRS) for communicating e-mail messages is available to it. If the packet data service is available, the mobile device causes the e-mail message information to be sent via the packet data service. If the packet data service is unavailable, however, the mobile device causes the e-mail message information to be sent in a short message service (SMS) message via an SMS-to-Email service, abstract, paragraphs 19, 65, and 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered, as taught in Major, in order to utilize different communication method based on availability of the data communication service (Major, paragraph 11).
With regard to claim 19, Katz discloses calculate required resources by determining available resources, choosing a resource requirement estimation method and calculating a delta between available and required resources; determine whether sufficient resources are available; and generate a new resource lead if sufficient resources are not available (paragraphs 58, 168, 178-179, and 358).  
Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0033179 to Katz et al., U.S. Patent Application Publication No. 2003/0163333 to Podgurny et al., U.S. Patent Application Publication No. 2015/0073929 to Psota et al., and U.S. Patent Application Publication No. 2007/0060177 to Major, and further in view of U.S. Patent Application Publication No. 2002/0077958 to Gardner et al.
With regard to claim 7, the combination of references discloses generating a supplier query for matching inventory to a product or service identified in the at least one lead; calculating metric data for each supplier; choosing a prioritization method; selecting a supplier based on the chosen prioritization method; (Katz, paragraph 180, This module preferably identifies and calculates the percentage of a business that should be allocated to each supplier. The supply allocation module provides the user with internal supplier ratings on quality, delivery, price, service, technology, etc., allowing the user to skew the ratings data as necessary. This module enables the user to identify the appropriate allocation to each supplier for each part depending on one or a prioritized combination of the aforementioned criteria), however, the combination of references does not disclose creating a quote for a selected supplier; creating delivery workflow; and delivering the created quote and delivery workflow to the selected supplier.  
However, Gardner teaches creating a quote for a selected supplier; creating delivery workflow; and delivering the created quote and delivery workflow to the selected supplier (First, the supplier 155 logs into the system 100 and sees an RFQ from the buyer 150, via step 602. The supplier 155 may choose to ignore the RFQ, via step 604, decline the RFQ, via step 606, or respond with a quote, via step 608., Fig. 6, paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, creating a quote for a selected supplier; creating delivery workflow; and delivering the created quote and delivery workflow to the selected supplier, as taught in Gardner, in order to provide a supply-based management system in a network environment (Gardner, paragraph 9).
With regard to claim 8, Katz discloses the metric data calculated for each supplier is at least one of return on investment, internal rate of return and net present value (paragraph 180, For example, an overall performance rating may be determined by calculating a total score based on the weights of a plurality of performance ratings, such as technology, quality, delivery, cost, etc).  
With regard to claim 9, Katz discloses the prioritization method comprises one of solution efficacy, return on investment, internal rate of return, cost to fill order, historical quality and availability (paragraph 180, This module enables the user to identify the appropriate allocation to each supplier for each part depending on one or a prioritized combination of the aforementioned criteria. For example, a procurement organization will often need to allocate the purchase quantity across a set of suppliers. The supplier allocation module determines the optimal allocation of parts ordered across a set of suppliers based on criteria specified by buyers. Such criteria, for instance, may include: meeting contractual agreements; awarding the largest allocation to the supplier with the best performance rating; awarding a supplier based on quality performance or strategic technological importance; minimizing delivery risks; minimizing costs; etc).  
With regard to claim 20, the combination of references discloses generate a supplier query for matching inventory to a product or service identified in the at least one lead; calculate metric data for each supplier, the metric data comprising at least one return on investment, internal rate of return and net present value (Katz, paragraph 180), however, the combination of references does not disclose create a quote for a selected supplier; create delivery workflow; and deliver the created quote and delivery workflow to the selected supplier.  
However, Gardner teaches create a quote for a selected supplier; create delivery workflow; and deliver the created quote and delivery workflow to the selected supplier (First, the supplier 155 logs into the system 100 and sees an RFQ from the buyer 150, via step 602. The supplier 155 may choose to ignore the RFQ, via step 604, decline the RFQ, via step 606, or respond with a quote, via step 608., Fig. 6, paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, create a quote for a selected supplier; create delivery workflow; and deliver the created quote and delivery workflow to the selected supplier, as taught in Gardner, in order to provide a supply-based management system in a network environment (Gardner, paragraph 9).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0033179 to Katz et al., U.S. Patent Application Publication No. 2003/0163333 to Podgurny et al., U.S. Patent Application Publication No. 2015/0073929 to Psota et al., and U.S. Patent Application Publication No. 2007/0060177 to Major, and further in view of U.S. Patent Application Publication No. 2018/0205555 to Watanabe et al.
With regard to claim 13, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the data sharing agreement is published to a blockchain.  
However, Watanabe teaches the data sharing agreement is published to a blockchain (A thirteenth feature of the present invention is summarized as a contract agreement apparatus connected to a distributed network over which a blockchain is shared, paragraph 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the data sharing agreement is published to a blockchain, as taught in Watanabe, in order to increase security (Watanabe, paragraph 11).

Response to Arguments
Applicants' arguments filed on 04/22/2022 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose the operational profile is generated based on operational inventory constraints and industry best practices, wherein the operational inventory constraints include capacity limitations related to at least one of people, space, equipment, facilities, and spoilage windows, waste drivers including at least one of idling and spoilage, and growth limitations including a lack of new business developments”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687